Citation Nr: 1114015	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  05-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus and herbicide exposure.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In August 2006, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge.  In August 2007, the Board remanded the claims for additional development.

The Board denied the claims in a Board decision dated in August 2009.  The Veteran then filed an appeal of that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a July 2010 Joint Motion for Remand, the Board's decision was remanded for compliance with the instructions in the Joint Motion for Remand.

The appeal is REMANDED to the RO.


REMAND

The Veteran contends that in January 1968 he traveled on flight number R259 for transfer to an assignment in Thailand.  He contends that the flight landed in Saigon and that he left the plane for a brief period of time.  Service personnel records confirm that he was instructed to report for flight R259.  However, action has not been taken to verify whether that flight stopped in Vietnam on the way to Thailand.  Accordingly, as those records are pertinent to the Veteran's claim for service connection, further development should be undertaken prior to disposition of the Veteran's claim.

With regard to the Veteran's claim for service connection for peripheral neuropathy, to include as secondary to diabetes mellitus or herbicide exposure, the Board finds that this claim is inextricably intertwined with the Veteran's pending claim for service connection for diabetes mellitus.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service agency to obtain air force flight records for flight number R259 on January 16, 1968, to confirm whether that flight stopped in Vietnam and, if so, the details of the stop over.  The result of the request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran should be informed of any negative results.

2.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

